Deny and Opinion Filed January 19, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-01102-CV

            IN RE PENNYMAC LOAN SERVICES, LLC, Relator

           Original Proceeding from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-02785-C

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                       Opinion by Justice Partida-Kipness


      Before the Court are relator’s December 14, 2021 petition for writ of

mandamus and motion for emergency stay.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition, record, and response, we conclude

relator has failed to demonstrate an entitlement to mandamus relief. Accordingly,

we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).


                                   Page 1 of 2
     We deny relator’s motion for emergency stay as moot.




                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE


211102F.P05




                                    –2–